DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/26/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/26/2022, have been fully considered.  
In particular, Applicant argues that “in order to advance prosecution, Claim 1… has been amended to recite subject matter deemed allowable” in the Office Action mailed 5/25/2022.
Indeed in the Action mailed on 5/25/2022, it was indicated (and it remains the case that) the following claim 1 would be ALLOWABLE:

A compound having a structure represented by the following formula:

    PNG
    media_image1.png
    92
    213
    media_image1.png
    Greyscale

wherein: 
Q1 and Q2 are independently selected from N and CH;
wherein R10, when present, is selected from hydrogen and halogen;
Z1 is selected from N and CR2b;
wherein R2b, when present, is selected from hydrogen and halogen;
Z2 is selected from N and CR2c; 
wherein R2c, when present, is selected from hydrogen and halogen;
R1 is C1-C4 alkyl;
each of R2a, R2d, R3a and R3b are independently selected from hydrogen and halogen;
R4 is selected from halogen, -CN, -OH, C1-C4 alkyl, C1-C4 alkoxy, optionally substituted
    PNG
    media_image2.png
    66
    86
    media_image2.png
    Greyscale
, and -B(R12)3;
wherein each R12, when present, is independently halogen;
provided that when the compound has a structure represented by the formula:

    PNG
    media_image3.png
    113
    212
    media_image3.png
    Greyscale
, then R4 is optionally substituted
    PNG
    media_image2.png
    66
    86
    media_image2.png
    Greyscale
; 
provided that when the compound has the structure represented by the formula:

    PNG
    media_image4.png
    115
    213
    media_image4.png
    Greyscale
, then R4 is not halogen;
or a pharmaceutically acceptable salt thereof.

The proposed claim would be ALLOWABLE for the following reasons.
At the outset, the majority of prior art compounds all comprise the structure 
    PNG
    media_image3.png
    113
    212
    media_image3.png
    Greyscale
 wherein there is no obvious reason to formulate said compounds wherein R4 is -B(OR11)2, as required by the instant proviso.
As such, the closest prior art compounds include, for example, CAS RN 195452-55-2:
    PNG
    media_image5.png
    110
    289
    media_image5.png
    Greyscale
, entered into STN on 8/16/1997 and related compounds, all of which have similarly been excluded by proviso.  And considering that CAS RN 195452-55-2 and the related compounds are only described in STN, but are not identified as having any activity, there would have been no reason to modify said compounds to arrive as structurally related compounds of the instant invention.
Other prior art compounds include 
    PNG
    media_image6.png
    218
    319
    media_image6.png
    Greyscale
, taught by Chao et al (WO 2005/113511), which differs from the instantly claimed compounds in that the position equivalent to instantly claimed R2d in Chao et al is O-aryl and there is no obvious reason to modify said group in Chao et al to arrive at the instantly claimed compounds wherein R2d is a hydrogen or halogen.
For all the foregoing reasons, the proposed compounds are considered to be free of the art and non-obvious.  And since the compounds contain written support and are enabled, the proposed claim directed to said compounds would be ALLOWABLE.
However, in Applicant’s response filed 8/26/2022, claim 1 was not amended as suggested and is indefinite as discussed below.  The claims have not been further searched.  (see In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a compound having the following formula 
    PNG
    media_image7.png
    93
    207
    media_image7.png
    Greyscale
 wherein R4 can be -B(R12)3.
However, claim 1 does not recite any definition of R12, rendering the claim indefinite.  Dependent claims 2-4, 7-9 and 11, which do not clarify the meaning of R12, are also rejected as indefinite.
Claim Objections
Claim 10 is objected to as depending from a rejected base claim.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611